 
EXHIBIT 10.1

 
FIFTH AMENDMENT TO FORBEARANCE AGREEMENT
 
       THIS FIFTH AMENDMENT TO FORBEARANCE AGREEMENT (the "Fifth Amendment") is
made and entered into as of January 29, 2010, by and among PREMIX-MARBLETITE
MANUFACTURING CO. ("Premix"), DFH, INC., formerly known as Acrocrete, Inc. and
Acro Holdings, Inc. ("DFH"), and JUST-RITE SUPPLY, INC. ("Just-Rite"), each a
Florida corporation (each a "Borrower" and collectively, "Borrowers"); IMPERIAL
INDUSTRIES, INC., a Delaware corporation ("Guarantor"); MICHAEL PHELAN, as
assignee for the benefit of the creditors of Just-Rite, and not individually
("Assignee"); and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and successor to Congress Financial Corporation (Florida) under the
Loan Agreement (defined below) ("Lender").
Recitals:
 
       Lender and Borrowers entered into a certain Consolidating, Amended and
Restated Financing Agreement and Security Agreement dated January 28, 2000 (as
amended, restated, modified and supplemented from time to time, the "Loan
Agreement"), pursuant to which Lender has made loans and other extensions of
credit to Borrowers, which loans and extensions of credit are secured by
security interest in and liens upon all of the assets of Borrowers and
guaranteed unconditionally by Guarantor.
 
Just-Rite has made an assignment for the benefit of its creditors under Florida
law, styled In re Just-Rite Supply, Inc., Assignor, to Michael Phelan, Assignee,
Case No. CACE 2009 09032744XXXX (04), In the Circuit Court of the 17th Judicial
Circuit, In and For Broward County, Florida (the "ABC").  Assignee is the
assignee in the ABC.


       Lender, Borrowers and Guarantor entered into a Forbearance and Amendment
Agreement dated June 9, 2009 (as at any time amended, the "Forbearance
Agreement"). By separate written agreement, Assignee has agreed to be bound by
the Loan Agreement and the Forbearance Agreement.   On or about August 7, 2009,
Lender, Borrowers, Guarantor and Assignee entered into a First Amendment to
Forbearance Agreement dated as of August 7, 2009 (the "First Amendment").  On or
about August 28, 2009, Lender, Borrowers, Guarantor and Assignee entered into a
Second Amendment to Forbearance Agreement dated as of August 28, 2009 (the
"Second Amendment").   On or about September 30, 2009, Lender, Borrowers,
Guarantor and Assignee entered into a Third Amendment to Forbearance Agreement
dated as of September 30, 2009 (the "Third Amendment"). On or about November 30,
2009, Lender, Borrowers, Guarantor and Assignee entered into a Fourth Amendment
to Forbearance Agreement dated as of November 30, 2009 (the "Fourth Amendment";
and together with the First Amendment, Second Amendment and Third Amendment, the
"Prior Amendments").
Borrowers, Guarantor and Assignee have requested that the Forbearance Agreement
be amended, and Lender is willing to amend the Forbearance Agreement as
hereinafter set forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
 

--------------------------------------------------------------------------------


 
1.            Definitions.  All capitalized terms used in this Fifth Amendment,
unless otherwise defined, shall have the meanings ascribed to such terms in the
Forbearance Agreement; provided that as used herein, the term "Obligor" shall
mean and include Borrowers, Guarantor and the Assignee (solely in his capacity
as assignee in the ABC, and not individually).
 
2.            Acknowledgments and Stipulations of Obligors.
 
(a)           Each Obligor acknowledges, stipulates and agrees that (1) as of
the opening of business on January 28, 2010, the aggregate net principal balance
of Revolving Loans outstanding under the Loan Agreement, exclusive of accrued
interest, costs, bank fees and attorneys' fees chargeable to Obligors under the
Financing Agreements, totaled approximately $71,068; (2) as of the date hereof,
the principal amount of the Lease Obligations, excluding late fees, legal fees
and other expenses and charges, equaled approximately $76,977; (3) all of the
Obligations are absolutely due and owing to Lender without any defense,
deduction, offset or counterclaim (and, to the extent any Obligor had any
defense, deduction, offset or counterclaim on the date hereof, the same is
hereby waived); (4) Events of Default have occurred and exist under the
Financing Agreements, (5) the Financing Agreements executed by each Borrower are
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their terms; (6) the security interests granted by
each Borrower to Lender in the Accounts, Inventory, general intangibles and
other Collateral are duly perfected security interests in such Collateral;
(7) each of the Guaranty and Waiver Agreements executed by Guarantor
(collectively, the "Guaranties") is a legal, valid and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms;
(8) each of the recitals contained at the beginning of this Fifth Amendment is
true and correct; and (9) prior to executing this Fifth Amendment, each Obligor
consulted with and had the benefit of advice of legal counsel of its own
selection and each has relied upon the advice of such counsel, and in no part
upon any representation of Lender concerning the legal effects of this Fifth
Amendment or any provision hereof.
 
(b)           In addition, each Obligor acknowledges, stipulates and agrees that
certain Forbearance Conditions have not been satisfied.


(c)           Further, each Obligor acknowledges, stipulates and agrees that,
considering the inability of Obligors to determine and report to Lender the
quantity, quality or value of the remaining assets owned by Just-Rite, the
widespread disputes that exist between Just-Rite (or the Assignee on behalf of
Just-Rite) and the customers of Just-Rite with respect to Accounts owed by such
customers, the collection risks that exist with respect to undisputed Accounts
owed to Just-Rite, and the inaccuracies in Just-Rite's previous assessments of
the quantity and value of its Inventory, none of the assets of Just-Rite
qualifies or should be treated as Eligible Accounts or Eligible Inventory.


3.           Amendments to Forbearance Agreement.  The Forbearance Agreement is
hereby amended as follows:
 
      (a)           In Section 1, by deleting the date "January 29, 2010" in the
definition of "Forbearance Period" and by substituting in lieu thereof the date
"April 30, 2010".



--------------------------------------------------------------------------------


       (b)            In Section 3(b), by adding the following at the end
thereof:


In addition, Obligors agree to pay Lender, jointly and severally, consecutive
monthly fees (the "Facility Fees") and a termination fee (the "Termination
Fee").  The amount of each monthly Facility Fee shall be $7,500 and each
Facility Fee shall be fully earned and due and payable to Lender, in immediately
available funds, on the first day of each calendar month during which any
Obligations or other liabilities remain outstanding under the Financing
Agreements. The Termination Fee shall be in the amount of $15,000 and the
Termination Fee shall be fully earned and payable, in immediately available
funds, on the Forbearance Termination Date. Each Obligor irrevocably authorizes
Lender to make a Revolving Loan to Borrowers on any date on which any fee is due
and payable to Lender in the amount of such fee and to disburse the proceeds of
such Revolving Loan directly to itself in payment of such fee.
 
4.           Ratification and Reaffirmation.  Each Obligor hereby ratifies and
reaffirms the Loan Agreement, the Forbearance Agreement, the Prior Amendments
and the other Financing Agreements and all of its obligations and liabilities
thereunder.  Each Obligor also ratifies and reaffirms the Lease Documents and
Lease Guaranties to which such Obligor is a party and all of such Obligor's
obligations and liabilities thereunder, including, without limitation, Obligors'
ongoing obligations under Section 8.1 of the Forbearance Agreement.
 
5.           No Novation.  Except for the amendments expressly provided in
Section 3 of this Fifth Amendment, nothing herein shall be deemed to amend or
modify any provision of the Forbearance Agreement, the Prior Amendments, the
Loan Agreement or the other Financing Documents, which shall continue in full
force and effect.  This Fifth Amendment is not intended to be, nor shall it be
construed to create, a novation or an accord and satisfaction.
 
6.           Non-Waiver of Default; Reservation of Rights and Remedies; Strict
Compliance. Neither this Fifth Amendment nor any Revolving Loans made by Lender
shall be deemed to constitute a waiver of or consent to any Stipulated Default,
any other Event of Default or any failure to satisfy any Forbearance Condition
or a commitment or agreement make any Revolving Loans. Lender reserves all of
the rights and remedies available to it under the Financing Agreements and
Applicable Law.  Each Obligor hereby agrees that, notwithstanding any temporary
variation from the terms of the Forbearance Agreement or Loan Agreement that may
have occurred in the past, such Obligor, from and after the date hereof, shall
strictly comply with all of the terms and conditions in the Forbearance
Agreement, the Loan Agreement and the other Financing Agreements.
 
7.           Specific Waivers by Assignee.  Assignee hereby waives and releases
(i) any claim or cause of action that may exist against Lender under F.S.A. §
727.109(8) or otherwise, and (ii) any right that he may have to seek to
surcharge any Collateral for any costs or expenses of, or that may arise or
exist in connection with, the ABC.
 
8.           Payment of Expenses.  Each Obligor hereby agrees to pay, on demand,
all expenses, including, without limitation, legal fees, incurred by Lender in
connection with the negotiation, drafting, execution and implementation of this
Fifth Amendment.
 

--------------------------------------------------------------------------------


9.           Counterparts; Electronic Signatures.  This Fifth Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall constitute an
original, but all of which taken together shall be one and the same
instrument.  In proving this Fifth Amendment, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.  Any signed counterpart of this Fifth
Amendment that is transmitted by facsimile or electronic transmission shall be
deemed to constitute an original counterpart for all purposes.
 
10.           Governing Law; Waiver of Notice of Acceptance.  This Fifth
Amendment shall be deemed to be a contract governed by and construed in
accordance with the internal laws of the State of Florida.  Each Obligor hereby
waives notice of the acceptance of this Fifth Amendment.
 
11.           Release of Claims.  To induce Lender to enter into this Fifth
Amendment, each Obligor hereby releases, acquits and forever discharges Lender,
and all of its officers, directors, agents, employees, attorneys, affiliates
(including WFS), successors and assigns, from all liabilities, claims, demands,
actions or causes of action of any kind (if any there be), whether absolute or
contingent, due or to become due, disputed or undisputed, liquidated or
unliquidated, at law or in equity, or known or unknown, that any one or more of
them now have or ever have had against Lender, whether arising under or in
connection with any of the Financing Agreements, the Forbearance Agreement, the
Lease Documents, this Fifth Amendment or otherwise.
 
12.           Waiver of Jury Trial.  To the fullest extent permitted by
Applicable Law, each of the parties hereto waives the right to trial by jury in
any action, suit or proceeding arising out of or related to this Fifth
Amendment, the Forbearance Agreement, the Loan Agreement, the Guaranties or the
Lease Documents.
 
(Remainder of page intentionally blank; signatures commence on following page)

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered on the date first written above.
 
 

 
PREMIX-MARBLETITE MANUFACTURING CO.
   
("Borrower")
 
 
 
By:
/s/ Howard L. Ehler, Jr.       Title: Vice President          


  DFH, INC.    
("Borrower")
 
 
 
By:
/s/ Howard L. Ehler, Jr.       Title: Vice President          

 
 

  JUST-RITE SUPPLY, INC.    
("Borrower")
 
 
 
By:
/s/ Howard L. Ehler, Jr.       Title: Vice President          

 
 

  IMPERIAL INDUSTRIES, INC.    
("Guarantor")
 
 
 
By:
/s/ Howard L. Ehler, Jr.       Title: Chief Operating Officer          



 
{signatures continued on following page}
 

 
 

--------------------------------------------------------------------------------

 
 
 
 
Michael Phelan       MICHAEL PHELAN, solely as Assignee and not individually    
     


 
Accepted:    
 
   
WACHOVIA BANK,
NATIONAL ASSOCIATION ("Lender")
 
 
 
By:
/s/ Wanda Alverio        Title: President   



 
 
 

--------------------------------------------------------------------------------

